Exhibit 10.5

MUTUAL GENERAL RELEASE AND WAIVER

THIS SETTLEMENT AGREEMENT is dated for reference as of October 8, 2012 and is
between QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC., a Delaware
Corporation (“Plaintiff”) on the one hand and ON THE EDGE MARKETING, INC. an
unknown entity (“OTEM”), BRIAN HOROWITZ, individually and doing business as ON
THE EDGE MARKETING, INC. (“HOROWITZ”); BAM ENTERPRISES LLC (“BEL”); BAM
Brokerage, Inc. (“BBI”), (OTEM, HOROWITZ, BEL and BBI are collectively referred
to as “Sub-Tenant’) on the other hand with reference to the following facts:

A. Plaintiff is the tenant and sublessor of the commercial premises located at
25372 Commercentre Drive, Lake Forest, California, (the “Premises”). On or about
June 29, 2011 Sub-Tenant executed a sublease of the Premises (the “Sublease”).

B. Sub-Tenant is currently in possession of the entire Premises.

C. Plaintiff has filed an unlawful detainer action against Sub-Tenant relating
to the Premises in Quantum Fuel Systems Technologies, etc. v. On the Edge
Marketing, etc. et al., bearing Case No. 30-2012-00595903-CU-UD-CJC (hereinafter
referred to as the “Action”). OTEM and BBI answered the Complaint in the Action
and defaults were taken against HOROWITZ and BEL;

D. As of October 8, 2012 Sub-Tenant will owe Plaintiff the sum of $194,464.93
(the “Past Due Balance”) which represents $175,033.58 past due rent as of
September 30, 2012 plus eight days at $866.42 per day (based upon a 31 day
month) plus attorney fees and costs in the amount of approximately $12,500.00.

E. Each of the parties have agreed to resolve this matter amongst themselves
upon the terms and conditions hereinafter set forth.

NOW THEREFORE, with reference to the foregoing facts, and in consideration of
the mutual covenants, conditions and terms set forth hereinbelow, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Upon execution of this agreement Sub-Tenant shall pay Plaintiff the sum of
Thirty Thousand Dollars ($30,000.00) via Cashier’s or Official Bank Check which
will be deducted from the amount due on the Past Due Balance. The remainder of
the Past Due Balance shall be paid pursuant to the Schedule set forth in Exhibit
1.

2. Sub-Tenant shall turn over possession to Plaintiff and vacate the portions of
the Premises designated as areas A, B and D on the site plan attached hereto as
Exhibit 2 and incorporated herein by this reference by no later than 5:00 p.m.
Pacific Standard Time on October 8, 2012. Provided Subtenant does turn over
partial possession as set forth in this paragraph, Sub-Tenant’s monthly rent
commencing on October 9, 2012 shall be reduced to $19,338.00 per month which
shall be payable in advance on the 1st day of each month via wire transfer
directly into Sublessor’s bank account. The parties agree that this amount is
based upon Sub-Tenant’s occupancy of approximately 72% of the original Premises.

 

1



--------------------------------------------------------------------------------

3. On or before 5:00 p.m. on Pacific Standard Time on October 259, 2012,
Sub-Tenant shall pay Plaintiff the sum of $14,347.55 as rent for the period
commencing October 9, 2012 and ending October 31, 2012.

4. Sub-Tenant shall turn over possession to Plaintiff and vacate the portions of
the Premises designated as area C on the site plan attached hereto as Exhibit 2
and incorporated herein by this reference by no later than 5:00 p.m. on
October 31, 2012. Provided Subtenant does turn over partial possession as set
forth in this paragraph, Sub-Tenant’s monthly rent commencing on November 1,
2012 shall be reduced to $15,847.00. The parties agree that this amount is fair
and based upon Sub-Tenant’s occupancy of 59% of the Premises.

5. Sub-Tenant’s continued tenancy shall be subject to the Sublease and the
Amendment to Sub-Lease attached hereto as Exhibit 3 (the “Amendment”) which will
be executed by Sub-Tenant concurrently with this Agreement. The Amendment will
provide, among other things, that the Lobby area of the Premises shall be
considered common area and Sub-Tenant shall continue to pay all utilities for
the Premises as set forth in the Sublease. Pursuant to the Amendment, the terms
of the Sublease shall be modified so that Sub-Tenant’s tenancy becomes a month
to month tenancy effective January 1, 2013. The Amendment shall also set forth a
revised rent schedule based upon Sub-Tenant’s reduced occupancy of the Premises.

6. On the 1st day of each month, Sub-Tenant shall provide Plaintiff with a copy
of all utility bills for the Premises. Plaintiff shall reduce the Past Due
Balance by the amount of utilities paid for by Sub-Tenant in excess of
Sub-Tenant’s reasonable share of such utilities as determined in Plaintiff’s
sole discretion.

7. If Sub-Tenant’s tenancy ends, for any reason before the Past Due Balance has
been paid in full, any amounts still payable by Sub-Tenant on the Past Due
Balance (pursuant to the payment schedule set forth in Exhibit 1) shall be due
and payable within 30 days after Sub-Tenant vacates the Premises.

8. In the event of any of the following: (a) Sub-Tenant fails to turn over
possession as provided in Paragraphs 2 and 4 of this Agreement; (b) Sub-Tenant
fails to make the payments set forth in paragraphs 1 through 4 and 7 of this
Agreement; (c) Sub-Tenant fails to timely pay the utilities for the Premises and
prove monthly documentation evidencing such payments; and/or (d) Plaintiff
receives a notice to cure, notice to perform or similar notice from the master
lessor for the Premises as a result of any breach by Sub-Tenant (including,
without limitation, Sub-Tenant’s sub-leasing the Premises to any third person or
entity), Subtenant may file with the Court the Stipulation for Entry of Judgment
(“Judgment Stipulation”) attached hereto as Exhibit 4 which will be executed by
Sub-Tenant and Sub-Tenant’s counsel concurrently with this Agreement. The
Stipulation shall provide for a Judgment of Possession and a monetary Judgment
in the amount of the Past Due Balance plus rent due pursuant to the Amendment
and this Agreement minus any sums paid by Subtenant. The defaults taken against
HOROWITZ and BEL shall not be removed until all rent due under the Sublease (as
amended by the Amendment), this Agreement, and the full amount of the Past Due
Balance has been paid. Once the Past Due Balance has been paid in full and
Sub-Tenant has complied with the provisions of Paragraphs 1 through 7 of this
Agreement, this Action shall be dismissed.

 

2



--------------------------------------------------------------------------------

9. This Agreement is a compromise of claims made by the parties and shall not be
treated as an admission of liability for any purpose against any party to this
Agreement or their successors, heirs, assigns, agents, attorneys, officers,
employees, directors or shareholders, heirs, beneficiaries, or representatives.
Sub-Tenant warrants and represents that the Premises are habitable, are in
tenable condition and are suitable for Sub-Tenants’ purposes.

10. Except for the rights and obligations created by this Agreement, the
Sublease, the Amendment, and the defaults entered against HOROWITZ and BEL the
parties hereto for themselves and on behalf of each of their predecessors,
successors, agents, owners, attorneys, assigns, corporations, shareholders,
officers, directors, employees, associates, partners, beneficiaries, trustees
and anyone claiming through them, hereby fully and forever releases and
discharges each of the other parties and their respective predecessors,
successors, agents, owners, attorneys, assigns, corporations, shareholders,
officers, directors, employees, associates, partners, beneficiaries, trustees
and anyone claiming through them, individually and collectively from any and all
actions, suits, causes of action in law or in equity, debts, contracts,
agreements, promises, representations, liabilities, claims, demands, expenses,
indemnities, contributions, guarantees, losses, costs, attorneys’ fees, duties
and obligations of any nature, character or description whatsoever, whether
known or unknown, fixed or contingent, foreseen or unforeseen, suspected or
unsuspected, which the parties may now have, claim to have, or hereafter the
signing of this Agreement has against Defendant by reason of any act, omission,
matter, cause, occurrence, transaction or thing whatsoever from the beginning of
time to the end of time arising out of, pertaining to, referring to or relating
in any way to the Action, and amounts due therefore, or the facts underlying the
Action.

11. Except for a breach or violation of any of the rights and obligations
created by this Agreement, the parties to this Agreement acknowledge that upon
the execution of the Agreement, the parties hereto shall be forever barred from
asserting any claims against the other party arising out of or related to the
matters released and discharged by the paragraph above whether or not it has
entered into this Agreement with a misunderstanding of fact or law.

12. Each of the parties hereto represent and warrant that no portion of any
claim, right, demand, or cause of action that they have or might have against
one another, nor any portion of any recovery or settlement to which they might
be entitled, has been assigned or transferred to any other person or entity in
any manner and that it executes and delivers this Agreement freely and willfully
with full knowledge of its terms.

13. This Agreement is a compromise of the Action and shall not be treated as an
admission of liability for any purpose against any party to this Agreement or
their successors, assigns, agents, attorneys, officers, employees, directors or
shareholders, heirs, beneficiaries, or representatives.

14. It is expressly understood that California Civil Code § 1542 provides as
follows:

“A general release does not extend the claims which the creditor does not know
or

 

3



--------------------------------------------------------------------------------

suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Each of the parties to this Agreement understand and expressly acknowledge the
significance of Section 1542, and this Agreement shall act as a release of
future claims against the parties hereto. The provisions of Section 1542 are
hereby waived.

15. This Agreement shall inure to the benefit of the parties hereto, and each of
them, and shall be binding upon each of the parties hereto and their successors
and assigns.

16. Each party acknowledges that, except as herein expressly set forth, no
representations of any kind or character have been made to them by the other
party, or by any of the other party’s agents, representatives, or attorneys, to
induce the execution of this Agreement.

17. Each party acknowledges that it has been represented by counsel of its own
choice throughout all of the negotiations which preceded the execution of this
Agreement and in connection with the preparation and execution of this
instrument. Each party agrees to bear their own costs and attorneys fees in
connection with this Agreement and the Action.

18. This Agreement may be executed in separate counterparts and shall become
effective only when such separate counterparts have been exchanged among the
Parties hereto. A facsimile copy of a signature is binding upon the parties.

19. This Agreement and all agreements and documents contemplated hereby
constitute one agreement and are interdependent upon each other in all respects.

20. This Agreement is entered into and shall be performed in the State of
California and shall be interpreted in accordance with its laws and enforced and
interpreted by its courts.

21. This Agreement constitutes the entire agreement between the parties and
supersedes any and all prior or contemporaneous agreements, discussions or
representations, oral or written, with respect to the subject of this Agreement,
and each of the parties acknowledge that they have read all of the paragraphs of
the Agreement and that they understand that it is binding on their successors
and assigns.

22. Should any action at law or in equity be brought to interpret, construe, or
enforce the terms of this Agreement, or any provision thereof, the prevailing
party shall be entitled to actual attorneys’ fees and costs, as the same shall
be determined by a Court of competent jurisdiction.

23. Any individual signing this Agreement on behalf of an entity hereby
represents and warrants in his individual capacity that he has full authority to
do so on behalf of such entity.

24. Any provisions of California Evidence Code §§ 1115-1128 notwithstanding,
this agreement may be enforced by any party hereto by a motion under California
Code of Civil Procedure § 664.6 or by any other procedure permitted by law in
the Superior Court of Orange County, California.

 

4



--------------------------------------------------------------------------------

25. If any provision of this Agreement is found to be invalid or unenforceable
by any court, such provision shall be ineffective only to the extent that it is
in contravention of applicable laws without invalidating the remaining
provisions hereof, unless such invalidity or unenforceability would defeat an
essential business purpose of this Agreement.

 

Quantum Fuel Systems     BAM Enterprises LLC, a California Limited Technologies
Worldwide, Inc., a Delaware     Liability Company Corporation             By:  

  /s/ Brian Horowitz

By:  

  /s/ Brad Timon

              Brian Horowitz           Brad Timon     Its:   Manager Its:  
Chief Financial Officer            

BAM Brokerage, Inc., a California


Corporation

      By:  

  /s/ Brian Horowitz

                Brian Horowitz       Its:   President      

/s/ Brian Horowitz

      Brian Horowitz, Individually and doing
business as On the Edge Marketing, Inc.       On the Edge Marketing, Inc.      
By:  

/s/ Brian Horowitz

                Brian Horowitz       Its:   President

 

5



--------------------------------------------------------------------------------

EXHIBIT 1

PAST DUE BALANCE AND

PAYMENT SCHEDULE

Payment Schedule**:

 

Date

   Payment Amount      Balance Due  

10/08/12

   $ 30,000.00       $ 164,464.93   

11/09/12

   $ 5,000.00       $ 159,464.93   

12/10/12

   $ 5,000.00       $ 154,464.93   

1/10/13

   $ 10,000.00       $ 144,464.93   

2/08/13

   $ 10,000.00       $ 134,464.93   

3/08/13

   $ 10,000.00       $ 124,464.93   

4/10/13

   $ 10,000.00       $ 114,464.93   

5/10/13

   $ 10,000.00       $ 104,464.93   

6/10/13

   $ 10,000.00       $ 94,464.93   

7/10/13

   $ 10,000.00       $ 84,464.93   

8/09/13

   $ 10,000.00       $ 74,464.93   

9/10/13

   $ 10,000.00       $ 64,464.93   

10/10/13

   $ 10,000.00       $ 54,464.93   

11/08/13

   $ 10,000.00       $ 44,464.93   

12/10/13

   $ 10,000.00       $ 34,464.93   

1/10/14

   $ 10,000.00       $ 24,464.93   

2/10/14

   $ 10,000.00       $ 14,464.93   

3/10/14

   $ 10,000.00       $ 4,464.93   

4/10/14

   $ 4,464.93       $ 0.00   

 

** The Past Due Balance will also be reduced by credits provided for utility
payments as set forth in Paragraph 5 of this Agreement therefore Past Due
Balance may be paid in full prior to April 10, 2014.

 

6



--------------------------------------------------------------------------------

EXHIBIT 2

SITE PLAN

 

LOGO [g403031adjustedex10_5.jpg]

 

7



--------------------------------------------------------------------------------

Approximate Square Footage Per Site Plan

 

       Effective 10/9/12     Effective 11/1/12  

Section

   Sq. Footage      Quantum     Sublessor     Quantum     Sublessor  

A

     10,448         10,448          10,448     

B

     1,581         1,581          1,581     

C

     8,400           8,400        8,400     

D

     4720         4720          4720     

E

     4720           4720          4720   

F

     27842           27842          27842   

G

     3478           3478          3478   

Lobby

     841         421        420        421        420   

Totals

     62030         17170        44860        25570        36460            28 % 
    72 %      41 %      59 %             

 

8



--------------------------------------------------------------------------------

EXHIBIT 3

AMENDMENT TO LEASE



--------------------------------------------------------------------------------

EXHIBIT 4

STIPULATION FOR ENTRY OF JUDGMENT

 

10